Citation Nr: 1740617	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  16-43 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

J. Negron, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from January 1961 to December 1962. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2016 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The probative evidence of record does not show the Veteran's bilateral hearing loss is related to his active service. 

2.  The probative evidence of record does not show the Veteran's tinnitus is related to his active service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met. 
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1153, 1154(a), 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2016).

2. The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, 3.307, 3.309.






      
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria 

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed.  Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service Connection 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to establish service connection, the record must show competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d, 1362, 1366 (Fed. Cir. 2009).

When considering such a claim for service connection, the Board must consider on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 Fed. Cir. 2007)).  The mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

The probative value attributed to a medical opinion issued by either VA or private treatment providers to support service connection depends on factors such as thoroughness, degree of detail, and whether there was a complete review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Board must consider whether the examining medical provider had a sufficiently clear and well-reasoned rationale, and a basis in supporting objective clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejects medical opinions that do not indicate whether the physicians actually examined the veteran, do not provide the extent of the examination, and do not provide supporting clinical data).  The Court has held that a bare conclusion, even when reached by a health care professional, is not probative without an accurate factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Bilateral Hearing Loss

The Veteran contends that his bilateral hearing loss is related to service.  As an initial matter, the Board notes that the Veteran was a light weapons infantryman and therefore, the evidence establishes that he experienced noise exposure. 

For the purpose of applying the laws administered by VA, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Pursuant to 38 C.F.R. § 3.385 (a), an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.

The Board acknowledges that the Veteran has a current diagnosis of bilateral hearing loss and meets the above VA threshold.  Thus, the issue turns upon whether there is evidence of an event, injury, or disease in service, and, if so, evidence of a nexus between the claimed in-service disease or injury and the present.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Veteran's service treatment records are void of any hearing complaints.  His entry examination and his exit examination show that hearing was within normal limits.  There are no marked concerns or issues with hearing in his service records. 

The Veteran's claims file contains medical records from April 2000 to June 2004.  The records show no visits for hearing issues.  Additionally, on several of his visits his hearing is marked as "intact."  Further, during January 2002 and April 2002 visits, the physician noted the examination was negative for hearing loss. 

In March 2016, the Veteran received a VA examination.  The examiner noted the Veteran has sensorineural hearing loss.  The Veteran informed the examiner that he had an onset of hearing loss 4 to 5 years ago and experienced post-service noise exposure from working in factories.  The examiner opined that the Veteran's bilateral hearing loss was less likely than not (less than 50 percent probability) caused by or a result of an event in military service.  The examiner rationalized that there were no post-service medical records showing documented complaints or issues with hearing loss.  The examiner further stated the Veteran's first documented diagnosis of hearing loss was the current examination done by the examiner.  Additionally, the examiner stated that although prolonged noise exposure could cause permanent damage in the inner ear, the hearing deficit appeared either immediately after noise trauma or gradually during the noise exposure period, and retroactive hearing loss was not expected to be seen many years after exposure.  The examiner also noted that the Veteran's hearing loss might be due to the combined effect of the Veteran's post-service occupational noise exposure and the normal aging process. 

The Board finds the March 2016 VA medical examination and opinion to be of significant probative value in determining that the Veteran's bilateral hearing is not related to his period of service.  The Board notes that the probative value of medical opinion evidence is based on the medical experts' personal examination of the patient, their knowledge, and skill in analyzing the data, and their medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  

Here, the reviewing physician's opinion was based on review of the Veteran's lay contentions, his reported medical history, and review of the medical evidence of record.  Further, a complete and thorough rationale was provided for the opinion rendered.  

The Board also acknowledges the Veteran's assertions that his hearing loss is due to in-service noise exposure.  The Board recognizes that lay persons are competent to provide medical opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, although the Veteran is competent to report his symptoms, any opinion regarding whether any hearing disability is related to his military service, to include noise exposure, requires medical expertise that the Veteran has not demonstrated since hearing loss can have many causes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (2007).

In regard to continuity of symptoms and presumptive service connection, the Board finds that the Veteran's disability is properly afforded such consideration, as bilateral hearing loss (organic disease of the nervous system) is an enumerated condition under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  To the extent that the Veteran asserts that he has had hearing loss continuously since service, the Board notes that these assertions are not consistent with the Veteran's VA medical records in which no hearing loss was found or his March 2016 VA examination in which he reported an onset of hearing loss of only 4 to 5 years.  Thus, the Board does not find that any lay statements of hearing loss since service constitute competent and credible evidence of a nexus between the Veteran's military service and the currently diagnosed disability.  As discussed above, the most probative medical opinion concluded that the bilateral hearing loss is not due to the Veteran's period of active service.  Therefore, the Board places more probative value on the March 2016 VA examination in determining the etiology of the Veteran's condition.  

Furthermore, the most competent and credible evidence of record is against a finding that that the Veteran's disability manifested to a compensable degree within one year of the Veteran's discharge from service.  See 38 C.F.R. § 3.307 (a), 3.309(a).  Instead, the probative evidence of record shows that the Veteran was not diagnosed with hearing loss until many years after service.

In light of the foregoing, the Board concludes that the preponderance of evidence is against the claim and the benefit of the doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  Accordingly, service connection is not warranted for bilateral hearing loss.  Therefore, the appeal must be denied. 

Tinnitus

The Veteran contends that he currently suffers from tinnitus and that it is related to his active service.

The Board finds that service connection for tinnitus is not warranted.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

As with the Veteran's bilateral hearing loss claim, the Board acknowledges that the Veteran also has a current diagnosis of tinnitus.  Thus, the issue turns upon whether there is evidence of an event, injury, or disease in service, and, if so, evidence of a nexus between the claimed in-service disease or injury and the present.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Board notes that there are no medical records showing complaints of tinnitus, including the Veteran's service treatment records.  All post-service medical records provided by the Veteran prior to March 2016 have been void of any documented complaint of tinnitus.  During January 2002 and April 2002 visits, the physician noted the examination was negative for tinnitus.  

Additionally, in the March 2016 examination, the Veteran reported an onset of frequent tinnitus for about 4 to 5 years.  The VA examiner opined that it was less likely than not (less than 50 percent probability) the Veteran's tinnitus was caused or a result of military noise.  The examiner rationalized that the Veteran's complaints of tinnitus symptoms were over 50 years after service.  The examiner again noted that there were no medical records in the Veteran's file that showed complaints of hearing loss or tinnitus.  The examiner also explained that tinnitus was a symptom known to be associated with clinical hearing loss.   

The Board finds the VA examiner's opinion to be highly probative to the question at hand.  The examiner was an audiologist who possesses the necessary education, training, and expertise to provide the requested opinion.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, the VA examiner provided adequate support for the determination that the Veteran's tinnitus is not related to service.  The conclusion was based on an evaluation of the Veteran and questioning, and a review of the Veteran's claims folder.  It is clear that the examiner took into consideration all relevant factors prior to rendering a conclusion that the Veteran's tinnitus is not related to his service.  

In regard to continuity of symptoms and presumptive service connection, the Board finds that the Veteran's disability is properly afforded such consideration, as tinnitus (organic disease of the nervous system) is an enumerated condition under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Court of Appeals for Veterans Claims has held in a recent decision that tinnitus is to be considered an organic disease of the nervous system for purposes of 38 C.F.R. § 3.309 (a).  Fountain v. McDonald, 27 Vet. App. 258 (2015).  To the extent that the Veteran asserts that he has had tinnitus continuously since service, the Board notes that these assertions are not consistent with the Veteran's VA medical records in which no tinnitus was found or his March 2016 VA examination in which he reported an onset of tinnitus of only 4 to 5 years.  Thus, the Board does not find that any lay statements of tinnitus since service constitute competent and credible evidence of a nexus between the Veteran's military service and the currently diagnosed disability.  As discussed above, the most probative medical opinion concluded that the tinnitus is not due to the Veteran's period of active service.  Therefore, the Board places more probative value on the March 2016 VA examination in determining the etiology of the Veteran's condition.  

Furthermore, the most competent and credible evidence of record is against a finding that that the Veteran's disability manifested to a compensable degree within one year of the Veteran's discharge from service.  See 38 C.F.R. § 3.307 (a), 3.309(a).  Instead, the probative evidence of record shows that the Veteran was not diagnosed with tinnitus until many years after service.

Thus, the Board concludes that the preponderance of evidence is against the claim and the benefit of the doubt doctrine has been applied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  

Accordingly, service connection is not warranted for tinnitus.  Therefore, the appeal is denied. 


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied. 




____________________________________________
Jennifer Hwa 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


